Case 3:18-cm-O00006-MEF Document1 Filed 11/05/18 Page 1 of 24 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Western District of Arkansas

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH FACEBOOK
USER NAME: ROBERT BLACK AND USER ID
NUMBER 100014730454193

APPLICATION FOR A SEARCH WARRANT

Case No. 3:18CM OG

Nee re ee ee ee ee”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
PORE AnBe Rent AY This Gourt Hag authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A)

and Federal Rule of Criminal Procedure 41.

located in the District of , there is now concealed (identify the

person or describe the property to be seized):
See "Attachment B"

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
W contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;
[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) Distribution of Methamphetamine
21 USC 846 Conspiracy

The application is based on these facts: os
See attached affidavit of FBI SA Justin Ledzinski

a Continued on the attached sheet.

[1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shet.

 
 

 

 

  

Applicafit’s signature

FBI SA Justin Ledzinski

 

 

Printed name and title
Sworn to before me and signed in my presence.
Date: (tls| (g c. JuK
Judge’s signature
City and state: Fort Smith, Arkansas Hon. Mark E. Ford, US Magistrate Judge

 

 

Printed name and title
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 2 of 24 PagelD #: 2

ATTACHMENT A

Property to Be Searched

This warrant applies to all information associated with the Facebook user ID:
Robert Black and ID number: 100014730454193 that is stored at premises owned, maintained,
controlled, or operated by Facebook Inc., a company headquartered in Menlo Park,

California.

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 3 of 24 PagelD #: 3

ATTACHMENT B
Particular Things to be Seized
1. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. ("Facebook"), including any messages,
records, files, logs, or information that has been deleted but is still available to Facebook, or has
been preserved pursuant to a request made under 18 U.S.C. §2703(f) on 10/1/2018, Facebook
is required to disclose the following information to the government for each user ID and
ID number set forth in Attachment A, for the period between 10/1/2017, and the present:

a. All contact and personal identifying information, including full name, user identification
number, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers, physical address (including city, state, and zip code),
telephone numbers, screen names, websites, and other personal identifiers;

b. All activity logs for the account and all other documents showing the user's posts and
other Facebook activities;

c. All photos and videos uploaded by that user ID and all photos and videos uploaded by
any user that have that user tagged in them;

d. All profile information; News Feed infomlation; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the
friends' Facebook user identification numbers; groups and networks of which the user
is a member, including the groups' Facebook group identification numbers; future and

past

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 4 of 24 PagelD #: 4

event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and
information about the user's access and use of Facebook applications;

e. All other records of communications and messages (to-include Facebook Messenger)
made or received by the user, including all private messages, chat history, video calling
history, and pending "Friend" requests;

f. All "check ins" and other location information;

g. All IP logs, including all records of the IP addresses that logged into the account;

h. All records of the account's usage of the "Like” feature, including all Facebook posts
and all non-Facebook webpages and content that the user has "liked";

i. Allinformation about the Facebook pages that the account is or wasa "fan" of;

J. All past and present lists of friends created by the account;

k. All records of Facebook searches performed by the account;

1. All information about the user's access and use of Facebook Marketplace;

m. The types of service utilized by the user;

n. The length of service (including stali date) and the means and source of any payments
associated with the service (including any credit card or bank account number);

o. All privacy settings and other account settings, including privacy settings for individual
Facebook posts and activities, and all records showing which Facebook users have
been blocked by the account;

p. All records pertaining to communications between Facebook and any person regarding
the user or the user's Facebook account, including contacts with support services and

records of actions taken.

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 5 of 24 PagelD #: 5

II. Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of Title 21 US.C. §§ 841(a)() and 846, including the
following information associated with the Facebook user ID and ID number set forth in
Attachment A:

(a) Preparatory steps for, communications relating to, and any other actions taken in

furtherance of, the transportation, shipment, receipt, possession, distribution, and

production of illegal narcotics and/or controlled substances by the user of that Facebook

account and any other persons;

(b) Evidence indicating how and when the Facebook account was accessed or used, to

determine the geographic and chronological context of account access, use, and events

relating to the crime under investigation and to the Facebook account owner;

(c) Evidence indicating the Facebook account owner's state of mind as it relates to the

crime under investigation ;

(d) The identity of the person(s) who created or used the Facebook account, including

records that help reveal the whereabouts of such person(s);

(e) All videos, photographs, or images used to facilitate or promote the transportation ,

shipment, receipt, possession, distribution, and production of illegal narcotics and/or

controlled substances; and

(t) The identity of the person(s) who communicated with the Facebook account about

matters relating to the facilitation or promotion of the transportation, shipment, receipt,

possession, distribution , and production of illegal narcotics and/or controlled substances.

 

 
Case 3:18-cm-O00006-MEF Document1 Filed 11/05/18 Page 6 of 24 PagelD #: 6

Ill. Method of Service
1. Items seized pursuant to this search warrant can be served by sending, on any digital

media device, to the Special Agent designated via email at the following address:

jaledzinski@fbi.gov
Case 3:18-cm-O00006-MEF Document1 Filed 11/05/18 Page 7 of 24 PagelD #: 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

IN THE MATTER OF THE SEARCH
OF INFORMATION ASSOCIATED
WITH FACEBOOK USER NAME:
ROBERT BLACK AND USER
ID NUMBER: 100014730454193

 

 

THAT IS STORED AT PREMISES Filed Under Seal
CONTROLLED BY FACEBOOK
INC.

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, JUSTIN A. LEDZINSKI, being first duly swom, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for information
associated with certain Facebook user IDs that are stored at premises owned, maintained,
controlled, or operated by Facebook Inc. (Facebook), a social networking company
headquartered in Menlo Park, California. The information to be searched is described in
the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under Title 18 United States Code (U.S.C.) Sections 2703(a),
2703(b)(1 (A) and 2703(c)(1 (A) to require Facebook to disclose to the government records
and other information (including the content of communications) in its possession, pertaining
to the subscriber or customer associated with the attached Facebook user IDs. Upon receipt
of the information, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.

 

 
Case 3:18-cm-O00006-MEF Document1 Filed 11/05/18 Page 8 of 24 PagelD #: 8

. Tama Special Agent of the Federal Bureau of Investigation (FBI) and have served in that
capacity for over twelve (12) years. I am currently assigned to the Little Rock Office,
Fayetteville Resident Agency of the FBI, and have been since November of 2007. From 2005
to 2007, I was assigned to the Laredo, Texas Resident Agency of the FBI. In connection with
my official FBI duties, I investigate criminal violations of the Controlled Substances Act. I
have specialized training and experience in narcotics smuggling and distribution investigations.
During my employment with the FBI, I have participated in numerous investigations into the
unlawful importation, possession with intent to distribute, and distribution of controlled
substances. I have participated in all aspects of drug investigations, including physical
surveillance, execution of search warrants, undercover transactions, court-ordered wiretaps,
analysis of phone and financial records, and arrests of numerous drug traffickers. I have been
the affiant on several other search warrants. I have debriefed numerous defendants,
confidential informants, and other witnesses having extensive knowledge of the inner workings
of major narcotics trafficking organizations, including those operating internationally. I have
also spoken on numerous occasions with other experienced narcotics investigators, concerning
the methods and practices of drug traffickers and money launderers. Furthermore, I have
attended training courses specialized in the investigation of narcotics trafficking. Through these
investigations, my training and experience, and conversations with other law enforcement
personnel, I have become familiar with the methods used by drug traffickers to manufacture,
smuggle, safeguard, and distribute narcotics, and to collect and launder trafficking-derived
proceeds. I am further aware of the methods employed by major narcotics organizations to
thwart any investigation of their illegal activities. Through my training and experience, I am
familiar with the operation of international drug trafficking organizations. I am familiar with
the ways in which drug traffickers conduct their business — including the method and means in

which they: obtain, manufacture, import, and distribute narcotics; make drug payments and

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 9 of 24 PagelD #: 9

launder drug proceeds; and communicate with organizational members. My training and
experience as a law enforcement officer, and my conversations with state, federal, and law
enforcement officers in other countries form the basis of the opinions and conclusions set forth
below.

. The facts in this affidavit come from my personal observations, my training and experience, and
information obtained from other agents and witnesses. This affidavit is intended to show merely
that there is sufficient probable cause for the requested warrant and as such does not set forth all
of my knowledge about this matter. Based on the facts set forth in this affidavit, Affiant
submits there is probable cause to believe that violations of 21 USC 841(a)(1) and 846 have
been committed, are being committed, and will continue to be committed by Robert Black, who
utilizes the Facebook user account bearing Facebook user ID: Robert Black and ID number:
100014730454193. There is probable cause to search the information described in
Attachment A for evidence of these crimes and contraband of these crimes, as described in
Attachment B will constitute evidence of these criminal violations, and will lead to the
identification of additional individuals who are engaged in the commission of these offenses in
concert with the parties listed above.

BACKGROUND CONCERNING FACEBOOK

. Facebook owns and operates a free-access social networking website of the same name that
can be accessed at http://www.facebook .com. Facebook allows its users to establish accounts
with Facebook, and users can then use their accounts to share written news, photographs,
videos, and other infomlation with other Facebook users, and sometimes with the general

public.
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 10 of 24 PagelD #: 10

5. Facebook asks users to provide basic contact and personal identifying information to
Facebook, either during the registration process or thereafter. This information may include
the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords,
Facebook security questions and answers (for password retrieval), physical address
(including city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers. Facebook also assigns a user identification number to each account.

6. Facebook users may join one or more groups or networks to connect and interact with
other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with
individual Facebook users by sending each user a "Friend Request.” Ifthe recipient of
a "Friend Request" accepts the request, then the two users will become "Friends" for
purposes of Facebook and can exchange communications or view information about each
other. Each Facebook user's account includes a list of that user's "Friends" and a "News
Feed," which highlights information about the user's "Friends," such as profile changes,

upcoming events, and birthdays.

7. Facebook users can select different levels of privacy for the communications and
infomlation associated with their Facebook accounts. By adjusting these privacy settings,
a Facebook user can make information available only to himself or herself, to particular
Facebook users, or to anyone with access to the Internet, including people who are not
Facebook users. A Facebook user can also create "lists" of Facebook friends to facilitate
the application of these privacy settings. Facebook accounts also include other account

settings that users can adjust to control, for example, the types of notifications they receive

Affidavit page 4
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 11 of 24 PagelD #: 11

from Facebook.

8. Facebook users can create profiles that include photographs, lists of personal interests, and
other information. Facebook users can also post "status" updates about their whereabouts and
actions, as well as links to videos, photographs, articles, and other items available elsewhere
on the Internet. Facebook users can also post information about upcoming "events," such as
social occasions, by listing the event's time, location, host, and guest list. In addition,
Facebook users can "check in" to particular locations or add their geographic locations to
their Facebook posts, thereby revealing their geographic locations at palticular dates and times.
A particular user's profile page also includes a "Wall," which is a space where the user and
his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

9. Facebook allows users to upload photos and videos, which may include any metadata
such as location that the user transmitted when s/he uploaded the photo or video. Italso
provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video. When
a user is tagged in a photo or video, he or she receives a notification of the tag and a link to
see the photo or video. For Facebook's purposes, the photos and videos associated with a
user's account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in

them.

10. Facebook users can exchange private messages on Facebook with other users. These messages,

which are similar to e-mail messages, are sent to the recipient's Inbox" on Facebook, which

Affidavit page 5

 
11.

12.

13.

14,

15.

Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 12 of 24 PagelD #: 12

also stores copies of messages sent by the recipient, as well as other information. Facebook
users can also post comments on the Facebook profiles of other users or on their own profiles;
such comments are typically associated with a specific posting or item on the profile. In
addition Facebook has a Chat feature that allows users to send and receive instant messages
through Facebook. These chat communications are stored in the chat history for the account.
Facebook also has a Video Calling feature, and although Facebook does not record the calls

themselves, it does keep records of the date of each call.

If a Facebook user does not want to interact with another user on Facebook, the first user can

"block" the second user from seeing his or her account.

Facebook has a "like" feature that allows users to give positive feedback or connect to particular
pages. Facebook users can "like" Facebook posts or updates, as well as webpages or content on
third-party (i.e., non-Facebook) websites. Facebook users can also become "fans" of particular

Facebook pages.

Facebook has a search function that enables its users to search Facebook for keywords,

usernames, or pages, among other things.

Each Facebook account has an activity log, which is a list of the user's posts and other Facebook
activities from the inception of the account to the present. The activity log includes stories and
photos that the user has been tagged in, as well as connections made through the account,
such as "liking" a Facebook page or adding someone as a friend. The activity log is visible

to the user but cannot be viewed by people who visit the user's Facebook page.
Facebook Notes is a blogging feature available to Facebook users, and it enables users to write

Affidavit page 6

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 13 of 24 PagelD #: 13

and post notes or personal web logs (blogs), or to import their blogs from other services, such

as Xanga, LiveJournal, and Blogger.

16. The Facebook Gifts feature allows users to send virtual "gifts" to their friends that appear as icons
on the recipient's profile page. Gifts cost money to purchase, and a personalized message can
be attached to each gift. Facebook users can also send each other "pokes," which are free and

simply result in a notification to the recipient that he or she has been "poked" by the sender.

17. Facebook also has a Marketplace feature, which allows users to post free classified ads. Users

can post items for sale, housing, jobs, and other items on the Marketplace.

18, In addition to the applications described above, Facebook also provides its users with access
to thousands of other applications (apps) on the Facebook platform. When a Facebook user
accesses or uses one of these applications, an update about that the user's access or use of that

application may appear on the user's profile page.

19, Facebook uses the term "Neoprint" to describe an expanded view of a given user profile.
The "Neoprint" for a given user can include the following information from the user's profile:
profile contact information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the
friends' Facebook user identification numbers; groups and networks of which the user is a
member, including the groups’ Facebook group identification numbers; future and past event
postings; rejected "Friend" requests; comments; gifts; pokes; tags; and information about the

user's access and use of Facebook applications.

Affidavit page 7
Case 3:18-cm-O0006-MEF Document1_ Filed 11/05/18 Page 14 of 24 PagelD #: 14

20. Facebook also retains Internet Protocol (IP) logs for a given user ID or IP address. These logs
may contain information about the actions taken by the user ID or IP address on Facebook,
including information about the type of action, the date and time of the action, and the user
ID and IP address associated with the action. For example, ifa user views a Facebook profile
that user's IP log would reflect the fact that the user viewed the profile, and would show when
and from what IP address the user did so.

21. Social networking providers like Facebook typically retain additional information about their
users’ accounts, such as information about the length of service (including start date), the
types of service utilized and the means and source of any payments associated with the service
(including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as
technical problems, billing inquiries, or complaints from other users. Social networking
providers like Facebook typically retain records about such communications, including
records of contacts between the user and the provider's support services, as well as records
of any actions taken by the provider or user as a result of the communications.

22. As explained herein, information stored in connection with a Facebook account may
provide crucial evidence of the "who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, a Facebook user's "Neoprint," IP log, stored electronic communications, and
other data retained by Facebook, can indicate who has used or controlled the Facebook
account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, profile contact
Affidavit page 8
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 15 of 24 PagelD #: 15

information, private messaging logs, status updates, and tagged photos (and the data
associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Facebook account at a relevant time. Further, Facebook account activity can
show how and when the account was accessed or used. For example, as described herein,
Facebook logs the (IP) addresses from which users access their accounts along with the time
and date. By determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geographic context of the account access
and use relating to the crime under investigation. Such information allows investigators to
understand the geographic and chronological context of Facebook access, use, and events
relating to the crime under investigation. Additionally, Facebook builds geo-location into
some of its services. Geo-location allows, for example, users to "tag" their location in posts
and Facebook "friends" to locate each other. This geographic and timeline information may
tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner's state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner's motive and intent to commit a crime (e.g. information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an
effort to conceal evidence from law enforcement).

23. Therefore, the computers of Facebook are likely to contain all the material described above,
including stored electronic communications and information concerning subscribers and their
use of Facebook, such as account access information, transaction information, and other

account information.

Affidavit page 9

 

 
Case 3:18-cm-O0006-MEF Document1_ Filed 11/05/18 Page 16 of 24 PagelD #: 16

24.

25.

26.

27.

PROBABLE CAUSE
For the past several months, Agents with the FBI have been conducting an investigation
concerning the drug trafficking activities of ROBERT BLACK’, and other yet unidentified
individuals, who have been distributing methamphetamine for some time in and around the
area of Boone County, Arkansas. The investigation has revealed that BLACK, the user of
Facebook user ID number: 100014730454193, has used Facebook Messenger (hereafter
referred to as Messenger) to conduct methamphetamine trafficking activities.
On 9/27/2018 a preservation request was made to Facebook via the Facebook law
enforcement request portal for BLACK’s Messenger account bearing User ID:
100014730454193. BLACK was identified at that time as having five (5) Facebook
accounts. Facebook responded to confirm the request with case #2006295.
On 9/28/2018 in an interview with a Confidential Informant (CI), the CI identified ROBERT
BLACK as a source of methamphetamine drug (METH) supply and could purchase a pound
of meth from BLACK for $6,000 or a half pound of meth for $3,000. The CI identified
BLACK to law enforcement officers through Facebook. The CI explained BLACK
communicated on Facebook Messenger (Messenger) with the CI. The CI would, at times,
contact BLACK and explain that he/she was on the way to his residence to purchase meth.
These messages were not specific but it was understood that the purpose for the visit to
BLACK’s residence was to purchase meth.
On same date, law enforcement officers met with the CI at a predetermined location for the

purpose of conducting a controlled drug purchase of one half pound of meth from BLACK.

 

! The communications quoted throughout this affidavit are provided as a guide from affiant. They are not intended
to be exact renderings, but do capture the nature of the communications between the speakers. In the event any
discrepancy is perceived between the original recording and the transcript, the recording is the final authority.

Affidavit page 10

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 17 of 24 PagelD #: 17

28.

29.

30.

31.

32.

33.

The CI did not contact BLACK to set up the controlled drug purchase. The CI and the CI’s
vehicle were searched for contraband items with negative result. The CI was issued $3,000
of controlled drug purchase funds and surveillance and recording equipment. Surveillance
was conducted of the CI for the duration of the controlled drug purchase. Physical
surveillance was also conducted by Arkansas National Guard Counter Drug (ARNG) at the
residence of BLACK at 145 Mikes Road, Harrison, AR 72601.

Surveillance photographs taken by ARNG show BLACK outside of the residence at several
different times before the controlled drug purchase.

The CI subsequently met with law enforcement officers at a predetermined location and
provided approximately 163 grams of a crystal substance which field tested positive for
meth. FBI Task Force Officer (TFO) Jeff Thompson took custody of the meth which was
submitted into evidence at Boone County Sheriff's Office (BCSO). The CI also returned the
surveillance and recording equipment. The CI and the CI’s vehicle were searched again for
contraband items with negative result.

Subsequent to this controlled drug purchase, the CI was instructed to set up another
controlled drug purchase with BLACK on 10/3/2018 (Wednesday) to purchase another half-
pound of meth.

On 10/1/2018, the CI sent the following Messenger message to BLACK:

Wensday..I will need to redue.

Based on my knowledge of this investigation, the CI is setting up a purchase of meth from
BLACK for the same amount the CI purchased on 9/28/2018.

On 10/2/2018, the CI held the following Messenger message conversation with BLACK:

CI: You ready to see me tonnite and then for the redue tmrw?

Affidavit page 11
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 18 of 24 PagelD #: 18

BLACK: Idk why you keep putting git like that bit stop..
CI: Obbhh k I’m just not trying to fuvk my dude off tomorrow I’m not trying tofick me oft

tonight.

On 10/3/2018, the CI held the following Messenger message conversation with BLACK:

34.

35.

CI: U gonna come talk to me or..

CI: Guessing thats a no

BLACK: I done told ya when you want to stop all that fake ass b.s. is when ill deal with
you..

CI: Ok im ready

CI: Ive had dudes $ all day hes sweating me

Based on my knowledge of this investigation, when the CI stated, “then for the redue tmrw?
The CI is asking BLACK if he has a half-pound of meth available for the CI to purchase.
The response BLACK provided, “Idk why you keep putting git like that bit stop..” indicated
he did not want the CI to talk openly about the intended purchase of meth. When the CI
stated, “Ive had dudes $ all day hes sweating me” the CI is telling BLACK that the CI has
had money available to purchase meth (this money constituted controlled drug purchase
funds).

On 10/3/2018 law enforcement officers attempted to purchase a half-pound of meth from
BLACK for $3,000. The CI met with law enforcement officers at a predetermined location
where the CI and the CI’s vehicle were searched for contraband items. The CI was issued
$3,000 of controlled drug purchase funds and surveillance and recording equipment.

Surveillance was conducted of the CI for the duration of the controlled drug purchase. The

Affidavit page 12
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 19 of 24 PagelD #: 19

36.

37

38.

39.

40.

41.

Cl initially went to the BLACK’s residence located at 145 Mikes Road, Harrison, AR but
BLACK was asleep. While at the residence, the CI met with ZACHERY MANNING who
provided the CI with an 8-ball of meth. MANNING asked the CI how much meth the CI
wanted to purchase to which the CI stated, “a grip” (meaning a significant amount).

The CI left the residence and subsequently met with law enforcement officers. The CI
provided law enforcement officers a baggie containing a crystal substance which field tested
positive for the presence of meth. TFO Thompson took custody of the meth which was

submitted into evidence at BCSO.

. On same date, the CI was re-issued $3,000 of controlled drug purchase funds and

surveillance and recording equipment and returned to the residence at 145 Mikes Road. The
CI and the CI’s vehicle were searched for contraband items with negative result. While at
the residence, the CI met with BLACK who explained he did not have any meth and was
waiting for ZACHERY MANNING to return with the supply he could sell to the CI. The CI
subsequently left the residence without completing the purchase of meth.

The CI met with law enforcement officers at a predetermined location and returned the
controlled drug purchase funds and surveillance and recording equipment. The CI was
instructed to set up another purchase of meth from BLACK on 10/10/2018.

On 10/8/2018, the CI sent the following Messenger message to BLACK:

“My guy will be back tmrw night by the sound of it hes gonna give me my position back”
Based on my knowledge of this investigation, the CI is telling BLACK that the CI will have
money available again to conduct a purchase of meth (the money was actually controlled
drug purchase funds).

On 10/9/2018, the CI had the following Messenger conversation with BLACK:

Affidavit page 13

 

 
Case 3:18-cm-00006-MEF Document 1

42.

43.

44.

Filed 11/05/18 Page 20 of 24 PagelD #: 20

CI: What’s good any news?? Lol

BLACK: On what.?

BLACK: ??

CI: Shit anything

BLACK: Are you needing.?

BLACK: ??

Based on my knowledge of this investigation, the message the CI sent to BLACK, “What’s
good any news?? Lol” the CI is asking BLACK if he has any meth available to sell to the CI.
When BLACK responds, “Are you needing.?” BLACK is asking if the CI wants to purchase
an amount of meth.

On 10/10/2018, law enforcement officers met with the CI at a predetermined location for the
purpose of conducting a controlled drug purchase of one half pound of meth from BLACK.
The CI and the CI’s vehicle were searched for contraband items with negative result. The CI
contacted BLACK at telephone number 870-302-8371 and I recorded the call with FBI Task
Force Officer (TFO) Robert Braden. In the call, the CI told BLACK they were going to his
residence. The CI was issued $3,080 of controlled drug purchase funds and surveillance and
recording equipment. Surveillance was conducted of the CI for the duration of the controlled
drug purchase. The CI subsequently met with BLACK at 145 Mikes Road, Harrison, AR and
purchased approximately 183 grams of meth for $3,000.

The CI departed BLACK’s residence and met with law enforcement officers at a
predetermined location and provided approximately 183 grams of a crystal substance which

field tested positive for meth. The CI also returned $80 of controlled drug purchase funds

Affidavit page 14

 

 
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 21 of 24 PagelD #: 21

and surveillance and recording equipment. The CI and the CI’s vehicle were searched again
for contraband items with negative result.

45. A preservation request was sent to Facebook on 9/27/20187, requesting preservation of
any and all records related to the Facebook accounts mentioned herein. An
acknowledgement of the requests were forwarded by Facebook indicating that the requests
were received. Through a review of the CI’s Messenger account, the aforementioned
contacts with BLACK’s Messenger account was attributable to user ID: 100014730454193.
This User ID was one of the five (5) Facebook accounts identified as being used by BLACK.

This User ID was also included in the preservation request made to Facebook on 9/27/2018.

AUTHORIZATION REQUEST

46. Based on the foregoing, I request that the Court issue the proposed search warrant, pursuant

to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).
INFORMATION TO BESEARCHED AND THINGS TO BE SEIZED

47.1 anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(I)(A) and 2703(c)(1 )(A), by using the warrant to
require Facebook to disclose to the government copies of the records and other
information (including the content of communications) particularly described in Section
I of Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review that information to locate the items
described in Section II of Attachment B. Additionally, the Government is seeking any

evidence of user attribution such as the subscriber's full name, physical address, telephone

 

2 A second preservation request was sent on 10/1/2018 and a third preservation request was sent on 10/26/2018.
Affidavit page 15
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 22 of 24 PagelD #: 22

numbers and other identifiers, IP address used to post information and e-mail addresses.
This information may constitute evidence of the crimes under investigation because the
information can be used to identify the account's user or users which are critical in this
investigation.

AUTHORIZATION REQUEST

48. Based on the foregoing, I request that the Court issue the proposed search warrant, pursuant to
Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c) to search the Facebook
account bearing Username: ROBERT BLACK and User ID Number:
100014730454193 for subscriber information, Facebook messages, posts, photographs, all
communications sent via Facebook by or to the user(s) of that account, and any and all
other evidence concerning the illegal transportation, shipment, receiving, possessing and
distribution if illegal narcotics and/or controlled substances. Such information/documentation
is evidence of violation(s) of Title 21 U.S.C. § 841(a)(1) and 846, which relate to the
knowing transportation , shipment, receipt, possession, distribution, and production of illegal
narcotics and/or controlled substances.

49. Pursuant to 18 U.S.C. §2703(g), the presence of a law enforcement officer is not required for
the service or execution of this warrant.

50. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal Procedure
41(f)(3), that the Court authorize the officer executing the warrant to delay notice until 30 days
after the collection authorized by the warrant has been completed. There is reasonable cause to
believe that providing immediate notification of the warrant may have an adverse result, as
defined in 18 U.S.C. § 2705. Providing immediate notice to the user of the Facebook account

bearing Username: ROBERT BLACK and User ID Number: 100014730454193
Affidavit page 16
51.

Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 23 of 24 PagelD #: 23

would seriously jeopardize the ongoing investigation, as such a disclosure would give that person
an opportunity to destroy evidence, change patterns of behavior, notify confederates, and flee
from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which is
incorporated into the warrant, the proposed search warrant does not authorize the seizure of any
tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant
authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)
or any stored wire or electronic information, there is reasonable necessity for the seizure for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

I further request that the Court direct FACEBOOK to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of
FACEBOOK. The government shall reasonably compensate FACEBOOK for reasonable

expenses incurred in furnishing such facilities or assistance.

Affidavit page 17
Case 3:18-cm-O0006-MEF Document1 Filed 11/05/18 Page 24 of 24 PagelD #: 24

52. I further request that the Court order that all papers in support of this application, including the
affidavit and search warrant, be sealed pursuant to the provisions of Western District of
Arkansas general rule 7. These documents discuss an ongoing criminal investigation that is
neither public nor known to all of the targets of the investigation. Accordingly, there is good
cause to seal these documents because their premature disclosure may seriously jeopardize that

investigation.

Respectfully submitted,

  

  

ustin A. Ledzinski
Special Agent
Federal Bureau of Investigation

Subscrjbed and sworn to before me on this gt day of November, 2018

HON. MARK E. FORD
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF ARKANSAS

 

Affidavit page 18

 

 
